 ROWE FURNITURECORP.OF MISSOURI155Rowe Furniture Corporation of Missouri,Inc.andUpholsterers'InternationalUnion of North Ameri-ca, AFL-CIORowe FurnitureCorporationofMissouri,Inc.andUpholsterers'InternationalUnion of North Ameri-ca,AFL-CIO, Petitioner. Cases 14-CA-6092,14-CA-6114, 14-CA-6135, 14-CA-6154, and14-RC-6641November 8, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn December 28, 1971, Trial Examiner Thomas S.Wilson issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and theGeneral Counsel filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order, as herein modified.Respondent excepts to the Trial Examiner's find-ings that Respondent violated Section 8(a)(1) and (3)of the Act by discharging Freda Aldridge Dunning.We find merit in this exception.'Respondent assertedly discharged Dunning onFebruary 2, 1971, for neglecting her work, interferingwith the work of others, persistent conversationsduring worktime, and using abusive language-allafter several warnings. The Trial Examiner foundthat these were not the reasons Mrs. Dunning wasdischarged. Rather, he found that Respondent's vicepresident and general manager, Bohon, knew orsuspected that Dunning was prounion and mightlead others to vote for the Union, and that he firedher for this reason, in violation of Section 8(a)(3) and(1) of the Act. We believe this conclusion of the TrialExaminer is not supported by the record as a whole.The Trial Examiner cites evidence that showed thatDunning did talk a lot while working, that she didyell to people on occasion, and that she let out withIMember Kennedy dissents from his colleagues' finding that Respon-dent violated Sec 8(a)(l) and (3) of the Act in discharging Ray Calton.The finding of violation as to Gilton appears to be predicated uponspeculation that a fellow employee informed on Gilton even though theaffirmative evidence is to the contrary Gilton, who was a probationaryemployee, had a poor attendance record and had been tardy reporting towork On the day of his discharge, the Respondent learned that he hadfalsifiedhis employment record by omitting Florsheim as a previousexuberant shouts as breaktime approached. Further,she had received a written reprimand about a monthbefore her discharge for using abusive languagetoward a supervisor and had received oral repri-mands for talking too much on the job. Although theTrial Examiner stated that Respondent's evidencedid not show that any of these instances hadoccurred for a month or more prior to her discharge,this finding directly follows a summary of Respon-dent's evidence, including evidence that utility manArmes had in the preceding 2 weeks spoken toDunning and Sharon Haffard on a couple ofoccasions about talking too much, and that he haddone this under orders of Bohon and ForemanSisson.More significantly, the Trial Examiner's findingthat Bohon knew or suspected that Mrs. Dunningwas prounion is not supported by the record. Mrs.Dunning's union activities were limited to signing aunion authorization card and attending one of theunionmeetings.Although Mrs. Dunning testifiedthat she had spoken on occasion to fellow employeesabout the Union, she also testified that she had notspoken to any supervisors of it.The Trial Examiner based his finding in part on thefact that Mrs. Dunning was an extrovert who wasvery friendly and talkative and inferred that it musthave been known by Bohon that she was for theUnion.The Trial Examiner further inferred that Respon-dent knew of Mrs. Dunning's union activities basedon the testimony of utility man Armes. Armestestified that employee Sharon Haffard rode to workwithhim and when he learned of the unionorganizing he asked Haffard if she knew anythingabout it.When Haffard replied that she did know ofit,Armes stated that, although he did not know heropinion of it, he opposed the Union and, since theywere neighbors and friends, he thought it best forthem not to discuss it. The Trial Examiner inferredfrom this that Armes must have sensed that he andHaffard held divergent views about the Union. Hefurther inferred that since Haffard and Dunningwere friends, Armes must have known that Haffardand Dunning did not hold divergent views on theUnion. We believe this inference to be too broad tosupport a finding that Respondent suspected Mrs.Dunning of being prounion, especially since Armestestified that he and Haffard said nothing moreemployer.When discharged at Florsheim,theManagerwas physicallybeaten by Gilton. As found by the Administrative Law Judge, Gilton"practically went berserk" whenhe was dischargedby Respondent As hewas leaving,Gilton threatened: "I'll get everyoneof you sonsof bitches andifyou don't believe them [me?], you dust ask over atFloresheim"Even if Member Kennedy wereto findthat Gilton's discharge violatedthe Act, he would find his conduct immediatelyfollowinghis terminationwould bar hisreinstatement.200 NLRB No. 1 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout the Union and there is no evidence to thecontrary.We are unwilling to find that an employer hasunlawfully discharged an employee because of herunion activities where, as in this case, these unionactivitiesareminimal, the only findings that theRespondent knew of the employee's union activitiesare based on inferences which we feel are too broadto adopt, and where the employee had admittedlycarriedon the unprotected activity for whichRespondent assertedly fired her. For these reasons,we will dismiss the allegation in the complaintrelating to the discharge of Mrs. Dunning.Unlike our colleague, we affirm both the TrialExaminer's finding thatRespondent dischargedemployee Gilton in violation of Section 8(a)(1) and(3) of the Act, and his recommended Order reinstat-ing Gilton with backpay.Respondent'sassertedreason for dischargingGilton, that he had falsified his employment applica-tion and not mentioned his trouble at Florsheim,does not withstand scrutiny. Respondent's generalmanager,Bohon, testified that he received anunsolicited call from the manager of Florsheim onthemorning of February 4, 1971, in which suchmanager told Bohon of trouble they had had withGilton when he was employed there. Thereafter,Bohon checked Gilton's employment application andfound that Gilton had not mentioned Florsheim as aformer employer, and he had indicated that he hadnot had trouble with any prior employer. Because ofthis,according to Bohon, he then decided todischarge Gilton. The Trial Examiner did not creditthis account, and found that the Florsheim incidenthad nothing to do with Bohon's decision to fireGilton, but rather was brought into this case byGilton himself after he was discharged. The recordsupports such a finding.At the time Gilton was told of his discharge byForeman Sisson (which was about 4 p.m.), the onlyreasons given were that he missed too much workand that his work was poor. No mention was madeof his falsifying his work application or of his troublewith Florsheim. Further, even later, when Giltonreturned and accused Respondent officials and afellow employee, Jarrell, of "framing" him, there wasadmittedly no mention of the Florsheim incident byBohon. It was at that time that Gilton mentioned histrouble at Florsheim. Although Bohon and Sissondiffer in their testimony as to when and by whom thedecision to discharge Gilton was made, Sissonadmittedly was told nothing by Bohon, and knewnothing of the Florsheim incident or the applicationfalsification at the time he discharged Gilton.The reasons given to Gilton for his discharge alsoappear to be a pretext. Although his attendancerecord was somewhat poor, he had never received areprimand for it. Further, his attendance was thesubject for discussion between Bohon and Sisson theday before Gilton's discharge, and they had decidedat that time, against discharging him.Thus dismissing the application falsification andthe attendance record as the reasons for Gilton'sdischarge as being pretextual, we come to the realreason for the discharge, Gilton's prounion sympathyand activity.On the afternoon Gilton was dis-charged, fellow employee Jarrell went to Sisson'soffice twice. In the short span between these visits toSisson, Jarrell asked Gilton if he was still for theUnion, to which he received an affirmative answer.Shortly after Jarrell's second visit to Sisson's office,Gilton was summoned to Sisson's office and dis-charged.Although Jarrell denied speaking to Sisson ofGilton's position on the Union, his contradictorytestimony, combined with the events immediatelysurrounding his visits to Sisson, provide grounds forthe inference that he did speak to Sisson of Gilton.In agreeing with the Trial Examiner that Respon-dent did have knowledge of Gilton's union activitieshowever, we do not rely solely on an inference thatemployee Jarrell told Sisson about such activity, butalso on the fact that Respondent had its utility men(found herein to be supervisors), watching for unionactivitywhich they were to report to Respondent.Since Gilton had signed a union authorization card,had attended a union meeting, and had discussed theUnion around the shop with other employees,including Jarrell, it is inconceivable that' Respondent,in its efforts to learn of all the union activity aroundthe shop, failed to learn of Gilton's stand.For the foregoing reasons, as well as others detailedby the Trial Examiner, we find Gilton was dis-charged in violation of Section 8(a)(3).We also find that Gilton's activities at the time ofhis discharge do not negate his reinstatement rights,in light of Respondent's unlawfully causing Gilton tolose his job. Further, as stated by the Trial Examiner,because of the passage of time, it seems reasonable tobelieve that there will not be a repetition of such anincident.We find merit in some of the General Counsel'sexceptions to the Trial Examiner's failure to findviolations of Section 8(a)(1) where he did find thatinterrogations as to union activities had in fact beenengaged in by supervisory employees.In his Decision, the Trial Examiner found thatwhen discriminateeCharlesMillicanhad beeninterviewed for employment by Respondent's per-sonnel manager, Don Green, the latter inquired ofMillican if the plants he had worked in before hadbeen unionized, asked what Millican thought of ROWE FURNITURECORP.OF MISSOURI157unions, and explained that the Respondent was notunionized and that things were different there inPoplar Bluff than they were in Michigan.The Trial Examiner also found that after Bohonhad discharged discriminatee Trout, Bohon inquiredifTrout had heard anything about the Union, towhich Trout replied, "You are sunk."The Trial Examiner further found that the dayafter the second union meeting, while utility manMcMeans and employee Charles Dunning wereconversing about the meeting, McMeans inquired,"What's Robert Hasting anyway, is he some kind ofa wheel down there?"We find the foregoing incidents constitute coerciveinterrogations relating to union activities, in violationof Section 8(a)(1) of the Act.As we agree with the Trial Examiner that Respon-dent's unfair labor practices have made the holdingof a free and fair election in the near future animpossibility,we will dismiss the petition in Case14-RC-6641 and order Respondent to bargain withtheUnion concerning the wages and workingconditions of employees in the unit found appropri-ate by the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified belowand hereby orders that the Respondent, RoweFurniture Corporation of Missouri, Inc., its officers,agents,successors,and assigns,shall take the actionset forth in the Trial Examiner's recommendedOrder, as modified.1.Insert the following as paragraph 1(c) andreletter the present paragraph 1(c) as 1(d):"(c) Interrogating employees as to their unionmembership or activities, or as to the union member-ship and activities of other employees."2.Delete from paragraph 2(a) the name of FredaAldridge Dunning.3.Substitute the attached notice for the TrialExaminer's notice.IT IS FURTHER ORDERED that the petition in Case14-RC-6641 be, and it herebyis, dismissed.any term or condition of employment of any ofour employees because of their membership in oractivities on behalf of the Union or of any otherlabor organization of their choice.WE WILL offer to Richard G. Trout, RayGilton,Ronnie Roach,and Charles J. Millicanimmediate and full reinstatement to his formerjob or, if that jobno longer exists, to asubstantially equivalent position,without preju-dice to his seniority or other rights and privileges,and pay each of them for any loss of pay he mayhave suffered by reason of our discriminationagainst him together with interest thereon at 6percent per annum.WE WILL NOT interrogate our employees con-cerning their union membership or activities ortheunionmembership or activities of otheremployees.WE WILL,upon request, bargain collectively ingood faith with Upholsterers' International Un-ion of North America, AFL-CIO, as the exclusiverepresentative of our employees in the unit foundby the National Labor Relations Board to beappropriate,with respect to rates of pay, wages,hours of employment and other terms andconditions of employment and, if an understand-ing is reached,embody same in a written signedagreement.WE WILL NOT in any manner interfere with,restrain,or coerce our employees in the exerciseof their rights to self-organization,to form, join,or assist labor organizations,including Upholster-ers'InternationalUnion of North America,AFL-CIO, to bargain collectively through abargaining agent chosen by our employees, toengage in concerted activities for the purposes ofcollectivebargaining or other mutual aid orprotection, or to refrain from any such activities.RowE FURNITURECORPORATION OFMISSOURI, INC.(Employer)DatedBy(Representative)(Title)APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in anymanner discriminate inregardto thehire and tenure of employment orWe will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutive 158DECISIONSOF NATIONALLABOR RELATIONS BOARDdays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 210 North 12th Boulevard, Room448,St.Louis,Missouri63101,Telephone314-622-4142.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon charges dulyfiled on February 8 and 22 and March 5 and 16, 1971, byUpholsterers' InternationalUnion of North America,AFL-CIO, herein referred to as the Union or the ChargingParty,theGeneralCounsel of the National LaborRelationsBoard, herein referred to as the GeneralCounsel' and the Board, respectively, by the RegionalDirector for Region 14 (St. Louis, Missouri), issued itscomplaint dated March 31, 1971, against Rowe FurnitureCorporation of Missouri, Inc., herein referred to as theRespondent. By order dated April 13, 1971, said RegionalDirector consolidated the aforementioned complaint ofthose consolidated cases with the Charging Party's objec-tions to the election conducted on March 3, 1971, amongRespondent's employees in the following described appro-priate collective-bargaming unit:All production and maintenance employees at theemployer's Poplar Bluff,Missouri plant, excludingover-the-road truckdrivers, office clericals, guards,professional employees, and supervisors as defined inthe Act.on the ground that the 8(a)(1) allegations in the complaintcovered the undetermined objections to the election.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1), (3), and(5) and Section 2(6) and (7) of the Labor ManagementRelations Act, 1947, as amended, herein referred to as theAct.Respondent duly filed its answer admitting certainallegations of the complaint but denying the commission ofany unfair labor practices.Pursuant to notice, a hearing thereon was held in PoplarBluff,Missouri, on June 14, 1971, before Trial ExaminerEugene E. Dixon2 and before me from July 6 through 9and from July 27 through 30, 1971. All parties appeared atthe hearing, were presented by counsel, and were affordedfull opportunity to be heard, to produce and cross-examinewitnesses, and to introduce evidence material and pertinentto the issues. At the conclusion of the hearing oralargument was waived. Briefs were received from GeneralCounsel and the Charging Party on September 13, 1971.Respondent filed no brief.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.BUSINESS OF RESPONDENTThe complaint alleged, the answer admitted, andaccordingly I find:Rowe Furniture Corporation of Missouri, Inc., is, andhas been at all times material herein, a corporation dulyorganized under, and existing by virtue of, the laws of theState of Missouri.3 At all times material herein, Respon-dent has maintained its principal office and place ofbusiness at 2700 Central Street in the city of Poplar Bluff,and State of Missouri, herein called the Poplar Bluff plant.Respondent is, and has been at all times material herein,engaged in the manufacture, sale, and distribution ofupholstered furniture and related products. The PoplarBluff plant is the only facility involved in this proceeding.During the year ending December 31, 1970, which periodis representative of its operations during all times materialhereto,Respondent, in the course and conduct of itsbusiness operations, purchased and caused to be transport-ed and delivered to its Poplar Bluff plant, textiles, wood,metal, stuffing, and other goods and materials valued inexcess of $50,000, of which goods and materials valued inexcess of $50,000 were transported and delivered to itsplant in Poplar Bluff,Missouri, directly from pointslocated outside the State of Missouri.Accordingly, I find that Respondent is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE UNION INVOLVEDUpholsterers'InternationalUnion of NorthAmerica,AFL-CIO,isa labor organization admitting to member-ship employees of Respondent.III.THE UNFAIR LABOR PRACTICES AND OBJECTIONSTO THE ELECTIONA.Supervision at the Poplar Bluff PlantRespondent's parent, Rowe Furniture Corporation, is aVirginia corporation headquartered in Salem, Virginia.4Presently it operates at least seven plants manufacturingfurniture in Virginia and other localities. According to itsstationery it is celebrating its 25th anniversary year in 1971.In 1968 Respondent commenced the manufacture ofupholstered living room furniture in Poplar Bluff, Missour-i,under the name in the caption hereof and moved into itspresent air-conditioned plant about March 1970.Since its inception the Poplar Bluff plant has been incharge of Robert Jackson (Jack) Bohon, vice president ofRespondent and general manager of the Poplar Bluff plantwho, in turn, reports to Lloyd Rowe, vice president plantoperations, in Salem, Virginia. Bohon himself has been anemployee and/or official of Rowe for some 24 years.By December 14, 1970, there were about 79 production1This term specifically includes the attorney appearing for the Generalment until July 6, 1971. He heard no testimony in the case.Counsel at the hearing.3Respondent's parent company is Rowe Furniture Corporation head-2All Trial Examiner Dixon did on June 14 was to hear argument onquartered in Salem, Virginia.Respondent's motion to postpone the hearing and to grant the postpone-4 SeeRowe Furniture Corporation,145 NLRB 1175. ROWE FURNITURE CORP.OF MISSOURIemployees, exclusive of over-the-road truckdrivers, officeclericals,guards,professional employees and officialsemployed by Respondent at its Poplar Bluff operation.The testimony at this as well as in the R case,14-RC-6641, shows that Bohon, as general manager of thePoplar Bluff plant had full supervision of the whole plant.Under Bohon there was Don Green in charge of purchas-ing andpersonnel and, according to Respondent's evidence,two "foremen" in charge of all the plant production, towit, Trubie Graham in charge of what might be called the"soft goods" departments5 and John WillieSisson incharge of the "hard goods" departments .6 The evidencealso disclosed that Trubie Graham was in an airplaneaccident on December 13, 1970, which incapacitated himuntilMay 1971 during whichtime Sissonadded supervi-sion of the soft goods departments to his supervision of thehard goods departments.According ' to Respondent here, and in the R case, theabove-mentioned were the only "supervisors" in the plant,hence I "foreman" to 79 production employees.The evidence further disclosed that there are in Respon-dent's plant eight separate departments with a varyingnumber of production employees in each. There are alsoeight so-called utility men. Three of these utility men, towit, Jack Heaton, Oliver McMeans, and Tom Bounds,oversaw the assembly department which consists of twoautomated lines where the frames are upholstered. Line Ihere consists of 5 employees ' while line 2 has 10 suchemployees. At all times material here utility man McMeansoversaw line 1 while utility men Heaton and Bounds, atleast until the December 13 accidem, oversaw line 2. Therewere other utility men in the other departments, such asJerry Jett in the frame and spring department, Jerry Armesin the cutting department and during the crucial period,due to as injury to utility man Miller in the airplaneaccident, in the sewing department for example.At the R case proceeding in St. Louis on January 21,1971,Respondent maintained' that none of these utilitymen had any authority which qualified them as supervisorswithin themeaning ofthe Act as they only acted upondirect orders of their "foreman." On the other hand, theUnion in the representation proceeding argued that insome instancesat least, these eight employees known hereas "utility men" were supervisors within the meaning of theAct. The Regional Director agreed with Respondent thatthe utility men were merely employees and, thus, includedthe utility', men in the unit thereby making them eligible tovote in the March 3, 1971, election.The complaint herein alleges that John Heaton andOliverMcMeans, two of the aforementioned utility men,actedas "agents" for and on behalf of Respondent.At the instant hearing further details as to the superviso-ry status oftheseeight utility men was brought out in theevidence,as ispermissible.Southern Airways,124 NLRBNo. 93, enfd. in part 290 F.2d 5,19 (C.A. 5).In addition to these utility men Respondent had what itcalled "floaters," who were employees with skills sufficientso that they could fill in for absent employees or help trainnew employees. Floaters filled'' in or trained as ordered by5The soft goods departments would consist of fabric storage,cutting,sewing, and cushion stuffing.159the utilitymen. No claim is made that the floaters weresupervisors.As noted, following the airplane accident of December13 in which "foreman" Trubie Graham and utility manMiller of the sewing department were temporarily incapa-citated at least until about May, "foreman" Sisson addedthe supervision of the soft ware departments,theretoforunder Graham, to his own hardware department andutilityman Jerry Armes added the sewing department,where Miller had been prior to the accident, to his owncutting department. In addition utility men Bounds andMcMeans of the assembly department were told to reportto Sisson through utility man Heaton who was freed of hisduties on line 2 so that he would be available to do whatRespondent chose to call,but not define, "more leg work"for Sisson.Heaton testified that, although there was no change inhis authority, he had to do more "on my own" because ofthe unavailabilityof Sissondue to his added supervisoryduties in the soft ware department.About the time of the representation hearing in St. Louison January 21 Heaton reported to Bounds that Bohonintended to "downgrade" the utility men but withoutchanging their duties, responsibilities, or pay in an effort tohave the Regional Office include utility men within theappropriate unit so that they could vote in the comingrepresentation election.Before that hearing utility man Kennedy was told byBohon that "he would possibly have to sacrifice me andJack Heaton and possibly another one in order to get therest of them [utility men] a vote."By order dated February 3, the Regional Director didhold that "the evidence [at the representation hearing]failed to show that the utility men possess any of theindicia of supervisory authority."The evidence presented at the instant hearing provedthat utilitymen were hourly paid. Their rate of pay wasunspecified but approximated 50 cents an hour above thebase rate of employees earning at a rate of 120 percentproduction and thus equaled or bettered that of anemployee producing at that rate on incentive pay.Further, and contrary to the Regional Director's finding,the evidence, as will be disclosed hereinafter, proved thatutilitymen:1.Could, and did,issue orderson their own to otheremployees, which orders were to be obeyed on pain ofdischarge;2.Could, and did, orally reprimand employees foralleged deficiencies in production or conduct;3.Could, and did, issue written reprimands under theirown name with the threat that further deficiency wouldresult in discharge;4.Could, and did, make effective recommendationregarding alleged deficiencies of employees to Bohonand/or Sisson with discharge resulting; and5.Could, and did, threaten employees with dischargeon their own.At thishearing, as at the representation case hearing,Respondent claimed that utility men did the above only at6Hard goods included the frame and spring departments, assemblydepartment,and shipping department. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDthe explicit direction of Bohon and/or Sisson. Thatcontention was disproved here.In addition, in an apparently unguarded moment, Sissonissued a written reprimand to employee Freda AldridgeDunning for using "profane language" to a "supervisor,"Jerry Armes.The truth of the matter is that Respondent at PoplarBluff had, in fact, "downgraded" its supervisory staff atleast onestep in addition to changing the almost universaltermsin use.7In fact Bohon was the general manager.Graham and Sisson were superintendents of the soft wareand hardware departments, respectively, rather than"foremen." And "utility men" were, in fact, the depart-ment foremen in the usual sense of that term.Under the facts disclosed herein there can be noquestion, and I therefore find, that the utility men atRespondent's Poplar Bluff plant had the requisite authorityand qualify as supervisors within the meaning of the Act.B.Basic FactsJack Wuichet, an organizer for the Union, began gettingin touch with Respondent's employees about organizingRespondent's plant about December 1, 1970. By December7 he had set up an organizing committee consisting ofemployees Robert Hasting, Philip Randall, Tom Parks,and Jim Blakeney. James (Tom) Parks left Respondent'semploy a few weeks later to attend college and wasreplaced on the committee by Ronnie Roach.By December 16, 1970, 49 employees had executedunambiguous cards authorizing the Union to bargaincollectively with Respondent on their behalf out of a staffwhich in December numbered 71 excluding the utility menor 79 including them. Hence at that time the Union was themajority representative of Respondent's employees in theappropriate production and maintenance unit.By letter dated December 17, the Union notifiedRespondent that a majority of its employees had executedsuch authorization cards and demanded recognition andbargaining, accompanied with the offer to allow a neutralthird person to determine the question of the authenticityof the signatures and the majority.Prior to the receipt by Respondent of this letter onDecember 18, employee Robert Hasting had informedutilityman Heaton that the Union was writing a letterdemanding recognition. Heaton admitted receiving thisinformation from Hasting but could "not remember" if hehad passed that intelligence on to Bohon or any otherRespondent official.8Ten days later on January 28, 1971, Respondentanswered, refusing recognition on the ground that "circum-stances coming to our attention convince us that yourunion does not represent a majority of our employees" andsuggesting that the issue be settled by a Board-conductedelection.7At the instant hearing even Respondent's able counsel once apologizedfor becoming mixed up on the local nomenclature because it differed fromthat in use at other of Respondent's plants.8Heaton was a most amenable witness on direct examination byRespondent while answering leading questions but a most convenientlyforgetful one on cross-examination.His obvious tendencies did nothing toenhance his credibility- From other matters admittedly reported to officialsIn fact the Union had filed a petition for certification onDecember 18.On January 19 the utility men attended their regularweekly utility study group presided over by Bohon. Thistime Respondent's production manager Lloyd Rowe fromSalem,Virginia,was in attendance.The matter of therepresentation hearing scheduled for St. Louis on January21 came up. Those utility men present were advised thatthe company officials did not then know if utility menwould be classed as employees in the unit or as supervisorsso that it would be best if the utility men said nothingabout their feelings towards the Union. During the meetingRowe remarked that, "We had licked the Union beforeand can do it again."It was at this meeting that Bohon toldthemen that the best thing they could do would be to"keep your eyes and ears open and report back so that hecould nip it in the bud." 9The testimony is in conflict as to whether Bohon actuallyused the words "union" or "union activities" in thisconnection or not. Heaton testified that he understood thestatement to refer to a "slowdown." However utility menKennedy and Bounds,at least,understood Bohon to bereferring to union activities.10The Board held an election among Respondent'semployees in the unit then found appropriate, includingthe utility men, on March 3 which resulted in a tie vote of36 for and 36 against union representation.Respondentchallenged the ballots of four discharged employees, to wit,Ronnie Roach, Freda Aldridge, Ray Gilton, and CharlesMillican. Those ballots have not been opened or counted.All these discharges are alleged here to have beendiscriminatory and in violation of Section 8(a)(1) and (3) ofthe Act in the instant complaint.The Charging Party filed timely objections to theelection on various grounds, some of which are herealleged to constitute interference,restraint, and coercion,as well as due to the unopened challenged ballots of thefour discharged employees.By order dated April 13, 1971, theRegionalDirectoreliminated certain of these objections but referred theremainder to the Trial Examiner hearing this unfair laborpractice for determination.Believing that these objections can best be handled as anintegral part of the charges of unfair labor practices againstRespondent here rather thanas a separateindividualmatter, this Trial Examiner will so handle them and so willproceed forthwith to the unfair labor practice allegations.C.Discharges and OtherDiscrimination1.Richard TrouttRichard Troutt was employed by Respondent on theassembly line under ForemanSissonand utilitymenHeaton, McMeans, and Bounds from July 1970 to the dateby Heatonduring thisperiod,the inference is thathe reported thisintelligence also.9On directexamination Bohon acknowledged that one of his favoriteexpressions is "keepyour eyesand ears openand keepme informed as towhat is happening."iSThis nodoubt accounts for the numerous"reports from the floor"which permeated this hearing,especially from Heaton ROWE FURNITURE CORP. OF MISSOURI161of his discharge on December 17, 1970. He was neverreprimanded, orally or in writing, during his employment.On December 8 Troutt signed a union authorization cardfor employee Phillip Randall in the Respondent's employ-ee parking lot and thereafter had verbally let his fellowemployees know at work that he was in favor of the Union.At 10:I5 a.m. on December 17, 1970, Bohon sent wordtoBounds to bring Troutt to his office where Bohonaccused Troutt of having shot floater Bill Walker thatmorning with a staple fired from an air gun and usingprofane language to Bounds, both, according to Bohon,dischargeable offenses and notified Troutt that he wasdischarged. Troutt denied that he had shot Walker that dayand suggested that he was not the only employee who shotstaples from the air guns. Despite these denials Bohondischarged Troutt and ordered Bounds to get Troutt's toolsand escort him from the plant. While Bohon and Trouttwere alone in the office awaiting Bounds' return, Bohoninquired if Troutt had heard anything about the Union.Troutt's answer was, "You are sunk." 11While present at this meeting Bounds did not deny toBohon Troutt's alleged use of profane language towardshim although he did deny that Troutt had ever used suchlanguage to him at the hearing.The Respondent's story is somewhat different. Accord-ing to Bohon, in the early afternoon of December 16 whilelooking out from his mezzanine office, he saw Troutt firean air gun toward Walker. At that distance Bohon couldnot see whether a staple left the air gun but testified that hedid see Walker "flinch" and, therefore, assumed that thegun had been loaded. Recognizing the obvious dangerinvolved but being too busy at the time to do anythingabout it then, Bohon made a note on his calendar toremind hire of the matter the following day.Early in the morning of December 17 Heaton reported toBohon in his office, according to Heaton, that he had seenTroutt shoot Walker that morning.Thirty minutes later Bohon called a conference in hisoffice of Sisson, Heaton, and Bounds in which Bohon toldthe others that he had seen Troutt shoot Walker thatmorning and that, if after an investigation that shouldprove that to be true, he was discharging Troutt.There-upon, according to Bohon, Heaton stated that no investiga-tion was necessary as he had seen Troutt shoot Walker that11This latter part of Troutt's testimony Bohon denied based on the factthat, as he originally testified, the first he knew of the Union was when hereceived the letter demanding recognition on December 18. Subsequently inhis testimony Bohon acknowledged that he had heard rumors or "reportsfrom the floor" of the Union since the opening of the plant in 1968Admittedly Heaton had learned a few days before December 18 fromHasting that the Union was going to send Respondent this letter demandingrecognition. UtilityMan Bounds also knew of the Union from Troutt andfrom Hasting some weeks before the Troutt discharge. "Reports from thefloor" in Respondent's plant were matters picked up from conversationsheard on the floor and reported to management by utility men. Sissonacknowledged that these "reports from the floor" constituted, in morecommon parlance,a "grapevine"and that he, Sisson,had never known aplant without one.Under these facts I cannot credit Bohon's denial and must find thatBohon knew both about the existence of the union organizing campaign andTroutt's participation therein at the time of the discharge.12Bounds'testimony was different still. He claimed that the first heheard of the Troutt discharge was when Heaton came to hum on the line andordered him to take Troutt to Bohon's office to be dischargedmorning. Thereupon, without further investigation, Bohonsent Bounds to get Troutt for the discharge interview.12The net result was that Troutt was discharged thatmorning and left the plant. He has never been reinstated.Early the following morning, December 18, Sisson calledBounds to his office stating that he had seen Boundstalking to Troutt that morning a short distance from theplant and wanted to know what they had been talkingabout. Bounds answered that Troutt had been telling himthat Troutt wanted his paycheck at noon.Sissonansweredthat he "thought that Richard [Trouts] had something todo with the Union and hoped to hell that [Bounds] didn'thave nothing to do with it." 13I agree with Bohon that shooting staples from an air gunat another employee is a highly dangerous occupation andshould be prohibited. But the fact of the matter atRespondent's plant is that every employee there, includingHeaton,McMeans, and Bounds,as well asthe ordinaryemployees had been guilty of this same offense since theplant opened. There was admittedly no company ruleprohibiting such use of the air guns. Such shooting was acommon practice throughout the plant, as all the utilitymen and employees who testified admitted even thoughBohon testified that he never before had seen any such act.Heaton testified that he recognized the danger of shootingstaples at employees but he did not know that it wasseriousenough to cause an employee's discharge.After Troutt's discharge Bohon gave orders to Heaton torelay to Bounds and McMeans that, if they ever sawanyone else shootingstaples, they were to usher the guiltyemployee out of the plant' even before reporting theincident to Bohon. It thus appears that, for this offense atleast,utilitymen were given the right to preemptorilydischarge employees.Under the circumstances here I am convinced, andtherefore find, that Bohonand Sissonboth had knowledgeat leastas early as December 15, despite their denials, ofthe union organizing drive then going on in the plant, thatthis alleged shooting episode wasused asa pretext for thedischarge of Troutt and that, in fact, Bohon used thispretext as his opening gambit against the union drivebecauseRespondent knew or considered Troutt to beprounion and in an effort to head off that organizationaldrive in violation of Section 8(a)(3) and (1).In addition I also find that Sisson warned Randall about13 Sisson admitted having called Bounds to his office after seeing Boundsin the industrialpark near theplant withTrouttthatmorningbut deniedhaving said anythingaboutthe Unionbased onthe fact thatSisson"did notthink" he had been told anything about the Union atthat time.However,actingupon a"report fromthe floor"brought to him byHeaton, Sisson onDecember 15 about 1.30 p.m. admittedly called in PhilipRandall,a union committeemanwho hadbeen spending a considerableamount of time in the evenings at this time withWuichet solicitingemployees tosignunion authorization cards, andtoldRandall, "Iunderstandthings aren't goingjust right around hereto suit you,"and, afterRandall stated that things were justfine, added,"Well, I heardyou havebeen keeping some bad company." AfterRandall had deniedknowing whohe meant by "badcompany," Sisson said that he thoughtRandall did andthen reminded Randall that,"And you knowI didn't haveto give you yourjob back thefirst timeyou worked here." Accordingto Sisson and Heaton,the "report from the floor" Sisson actedon was only to theeffect thatRandall "had been doing a lot of running around at night" and was "livingit up"I found Sisson to be an unconvincing witness. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDthe "bad company," i.e., the union organizer, he had beenkeeping in order to coerce Randall into abandoning hisefforts on behalf of the Union in violation of Section8(a)(1) of the Act.2.Treatment of Robert HastingRobert Hasting has been an employee of Respondentalmost from the beginning of Respondent's operation inPoplar Bluff. During the critical period here he regularlyworked positions 7-8 on line 2 under Heaton andMcMeans as utility men. Admittedly he was one of thebetter and more versatile upholsterers.In December 1970, he became probably the most activeemployee member of the employees' organizing committeewhich was formed by Wuichet about December 7 andsecured more signed authorization cards thananyotheremployee. It was Hasting who admittedly told Heatonseveral days before December 18, the day of its receipt, ofthe letter which the Union was sending Respondent on thequestion of recognition.14 Even earlier Bounds had alsolearned of the Union's organizing effort from Hasting andfrom Troutt. In fact Bohon admitted knowing that Hastingwas the first employee to display a union sticker on hisautomobile. Thus there can be no doubt that Respondentwell knew of Hasting's prounion sympathies as well as thefact that he was the leader of the organizing attempt.On January 18 the Union held an open meeting attendedby about 35 employees.On January 19 the regular utility men's meeting was heldwhere Bohon and Rowe spoke as found heretofore.Itwas just prior to the St. Louis representation hearingthat Bohon told utility man Kennedy that he might have to"sacrifice"Heaton and Kennedy and perhaps anotherutility man in order to get the remainder the right to vote inthe election as part of the appropriate unit. This testimonycorroborated Heaton's quoting of Bohon to Bounds thatthe utilitymen were to be "downgraded" without anychange in their authority, responsibility, or pay.Rowe, Bohon, and another attorney from Machen's firmappeared on behalf of Respondent at St. Louis. The Unionwas represented there by Organizer Wuichet, AttorneyArmbruster, and employees Hasting, Roach, and Blake-ney.Hasting, who had been subpenaed for the hearing,made arrangements with Bounds to be absent on January21, a Thursday. Heaton noted the absence of these threeemployees on that day.Upon his return from St. Louis Heaton inquired ofHasting as to how much the Union was paying him andinquired as to what had happened at the meeting.McMeans made much the same inquires of Hasting.On February 19, the day after the Union's secondmeeting,McMeans asked Charles Dunning, "What'sRobert Hasting anyway, is he some kind of a wheel downthere?"14When asked if he had reported this intelligence to Bohon, Heatonanswered: "I don't remember if I did ... I could have and forgotten." Asnoted, Heaton excelled in forgetting.15 In this conflict of testimony I must credit the testimony of Hastingwho appeared to be an honest, straightforward witness who was telling thetruth and whose testimony in this and other regards conformed withRespondent's written records. On the other hand, Heaton's amenability onWithin a day or two after the St. Louis meeting Heatonand McMeans admittedly began to watch Hasting at workon the assembly line minutely. Instead of the usual 2-or-3-minute watch which had been customary, both utility menbegan to stand over Hasting at his work for periodsranging from 15-30 minutes each. Finally Hasting becameirritated enough and told them, in vain, "to get off myback." This accomplished nothing as the two utility mencontinued their practice until 2 months or so before thepresent hearing when their inspection returned to normal.Heaton and McMeans acknowledged that during thisperiod they did increase their inspection of Hasting's work.Their explanation was that within a day or two of the St.Louis meeting the quality of Hasting's work slumped soprecipitously and badly as to require such close inspection.The utilitymen attributed Hasting's alleged slump tonervousness over getting behind in his work and to another"report from the floor," which Bohon also received, thatHasting had been told by the Union that he would bedischarged,because of his activities for theUnionapparently. Bohon admitted receiving this "report from thefloor," and even though believing that it accounted in part,at least, for Hasting's alleged poor quality, also admittedthat he made no attempt to reassure Hasting in any waythat the alleged report was false. Nor did Sisson who knewof this report. On the other hand, however, Hastingtestified, and Heaton denied, that prior to the March 3election Heaton told Hasting, "It don't matter, some day,somewhere, somehow, I will find you and we will getyou —i5In addition beginning on Saturday, January 23, andcontinuing thereafter until the week ending March 21Hasting was required to work overtime on innumerableoccasions even though Hasting complained to Heaton thathe did not like or want to work overtime. When, onFebruary 2, Hasting complained to Heaton about over-time, Heaton replied that "we don't want you going to allthose union meetings." 16Respondent's records prove that Hasting worked aweekly average of 41.63 hours during the last 6 months of1970 as against an average of 42 hours per week for thefirst 6 months of 1971. But even here there is a difference.In 1970 the whole plant worked a 9-hour day from Augustto the middle of October whereas the overtime Hastingworked in 1971 occurred between January 23 and the weekendingMarch 28 during which period Hasting wasindividually selected to work overtime with a small crewdespite his known objection to overtime. The whole plantwas not working overtime.Respondent's witnesses, Sisson and Heaton, explainedthe continual selection of Hasting for overtime workduring 1971 on the grounds that, when repairs were to bemade, they selected the best men in the plant with therequisite skills and versatility for the work to be done.Admittedly Hasting had both the skills and the versatility.direct and forgetfulness on cross led him on occasion to contradict himselfwithin minutes,in instances on the same page of the transcript.16Heaton denied making this statement.But he also denied at first thatHasting had ever complained about having to work overtone.Heatonfinally hadto change this testimony because even Bohon had receivedreports of Hasting's complaints about having to work overtime. ROWE FURNITURE CORP.OF MISSOURI163So, accordingto them, they had to continueto selectHasting for overtimework in orderto get that repair workdone.This testimonyraises an interesting dilemma. If Respon-dentis tobe believed,it seemsthat, duringovertime hours,Hasting's services were essential because of his acknow-ledged versatilityand excellentworkmanshipwhereas,during regularhours during the sameexactperiodof time,Hasting'sworkmanship had become so bad that bothHeatonand McMeanswere required to stand over him atwork in order toget passablequality out of him. ThusRespondentappears tobe walkingdown the opposite sidesof thesame street.Thisdilemma appears to dissolve,however,in the face ofother records ' of the Respondent which prove that amajorityof Hasting's overtime hours were spent on workknown as "cleaning,"whichis unskilledworkand thus didnot require either Hasting's skills orversatility.The evidenceis so strong and so convincingthat I mustfind, asI here do, thatRespondentdeliberately and withmalice of forethoughtsimultaneously harassed Hasting bystandingover his shoulderduring his working hours and atthe same timeforced himtowork unwanted overtimehours for the purpose,as Heatontold him, "to keep himfrom attending all these union meetings" and/or to find"something,somewhere,somehow"with which to dis-charge him because of his known leadership of the unionorganizingefforts at the plant,all in violation of Section8(a)(1) and (3) of the Act.3.Freda AldridgeDunningFreda Dunning,nee Aldridge,began her employmentwithRespondenton February4, 1969,in the sewingdepartment.TrubieGraham was her "foreman"until hisaccident of December 13 when John Sisson replaced himas such"foreman"until Graham's return inMay 1971. Atthe same timeutilityman JerryArmes added the sewingdepartment to his cutting department,replacing utilityman Miller who was injured in this same airplane accident.Freda17 and Sharon Hafford worked at machines side byside and someshortdistance from the other sewers in thesewing department.They weregood friends.In fact Sharonhad riddentowork with Freda until Sharon and herhusband moved into a house belonging to Jerry Armes'grandfatherwhichwas next door to the house of JerryArmes.ThereafterSharon rode to and from work withArmes.Freda waspaidat a base rate of $2. 10 per hour and wasone of the few sewers in the department who produced at arate of 100 percent or more.Sharon's production rate wasnot as good as Freda's.Conversation between the sewers was commonplace inthe sewing department.Throughouttheir careerswithRespondent Freda and Sharon talked together even duringworking hours.UnderGraham's foremanship this habit oftheirs of talking did not appear to bother Respondent or tointerferewith thework of others because, while occasional-ly theywere told they were talking too much,neither wasever given a reprimand for such behavior.Then in December the Union commenced to organize.Charles Dunning,who was to marry Freda the followingApril,signed a union authorization card on December 8.Freda and Sharon signed similar cards a week later onDecember 15.Thereafter Freda did receive one written reprimand fromSisson which read as follows:You are being reprimanded for using abusive (sic)language toward yoursuperviser(sic),any furthermisconduct on your part and you will be discharged.[Emphasis supplied.]At some undisclosed date Bohon dated this reprimand inparenthesis as "Jan. 2 app." 18The facts leading to this reprimand were that on thisparticularday Sharon had been shouting across thesewing-cutting room area trying in vain to attract Armes'attention as she required his help.In order to assist Sharon,Freda,who is chunky, good-natured,and definitely anextrovert,rose from her machine and yelled across thenoise of the sewing machines to the far end of the area:"Armes, get your ass over here."Promptly upon receipt of this order which he, likeeveryone else in the area, heard,Armes, describing himselfassomewhat"embarrassed,"promptly proceeded asdirected and took care of Sharon's problem as well asindicating to Freda that her language had been impolite.Sisson estimated that this episode took place between 2weeks and 2 months before Freda's discharge on February2.Whenever the reprimand was actually given by Sisson,Armes had suggested that Freda not be reprimanded forthe episode.Sisson'sdecision to overrule Armes on the reprimandmay have been influenced by the fact that once or twiceFreda had greeted his appearance in the area with a shoutof "Hey Grouchy."According to Sisson,he ignored thesegreetings.During Freda's last few months at work Armes admit-tedlyhad told Freda and Sharon a few times that the"bosses" were on his back because they had seen the twotalking and requested that they"keep it down a little."SimilarlyArmes did the same to other sewers in thedepartment. There was no company rule against talkingand, according to Armes, was permissible so long as it "didnot get out of hand."About 11:30 a.m.on February 2, the day when Sharonwas sick and Armes had instructed Freda to give Sharonassistance, Sisson ordered Armes to send Freda to him.Upon her arrival,Sisson proceeded to discharge herbecause of her conduct and because her talking was"botheringotherpeople in her department." Fredaobjected that she did not talk anymore than anyone else inthe department which Sisson disputed,adding that he "wasonly doing what Mr. Bohon had told him to do." Sissontold Freda not to leave the room as Armes would get herbelongings from the plant.Freda objected and went backfor her belongings herself where she met Bohon and askedwhy he had fired her.17Mrs. Dunning will be referred to herem as Freda to distinguish herisThe "app." meant "approximately"according to Bohon.from her husband Charles Dunning. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDBohan took Freda to his office and told her that he wasfiring her because she talked too much and bothered thepeople around her. Freda inquired if anything was wrongwith her work. Bohon answered in the negative, addingthat Freda "could probably run 20 percent higher" andthat he "hated to fire [Freda] because I would be a loss tothe Company, that when he put another girl on that samejob that she could only probably run 30 percent." Fredasuggested that, if she, Freda, was fired for talking, thenSharon should be fired also for the same reason. Bohonanswered that, "if Sharon was guilty and she was provenguilty,shewas proven to be an active part of theconversation, that I would discharge her also." Fredabegged for a second chance and promised not to do anytalking. Bohon refused her a second chance.Thuswas Freda discharged. She has never beenreinstated.Freda requested and received the following letter datedFebruary 16 over Bohon's signature which reads asfollows:This is to advise that you were employed at our plantfrom February 4, 1969, until February 2, 1971. Duringthis period you workedas a seamstress.You were discharged for neglecting your work andinterferingwith the work of other employees inpersistent conversation and sometimes abusive lan-guage during work time-all after several warnings.Considered solely on the surface and in a vacuum thecontention that Freda was discriminatorily discharged onFebruary 2 appears to be somewhat nebulous. Theevidence consists largely of the facts that Freda and herfriend Sharon signed union authorization cards on thesame day in December and that Freda, along with about35 other employees, had attended the union meeting onJanuary 18 plus the fact that approximately 2 weeksthereafter she was fired precipitously in the middle of theday on February 2.However considered as an integral part of the wholepicture here, General Counsel's contention makes sense.The timing of Freda's discharge is interesting. Bohonabruptly in the middle of the day discharged Freda or. aday when there appeared to be nothing to trigger suchdischarge. It was a day when Freda, acting on direct ordersfrom Armes, was tending an ailing Sharon, much of thetime in the restroom and thus off the floor where whateverconversation Freda had could not have "disturbed thework of others." Yet Sisson, stating that he was acting onthe direct orders of Bohon, and Bohon both informedFreda that she was being discharged for talking too muchand disturbing the work of others. Bohon acknowledgedthat he realized that Freda had been off the floor a lot thatday and assumed (correctly) that she had been in therestroom.Consequently Bohon could have seen Fredatalking to and disturbing Sharon even less than usual onthisparticular day due to her numerous absences withSharon in the restroom. He testified that, when he did seeher talking to Sharon, Freda seemed to have been theinstigator of the conversations with Sharon an apparentlyunwilling participant which under the circumstances ofSharon's illnesswould appear to have been perfectlynormal and natural that day. Yet it was this day thatBohon chose to discharge Freda precipitously and withoutwarning.Why the sudden discharge on this particular day? Whywas Bohon so adamant about Freda's dismissal at this timewhile simultaneously stating how he "hated" to see her gobecause he realized that her 100-percent production wouldhave to be replaced by a new girl whose production wouldamount to about 30 percent? Obviously Freda's productionwas not the cause of the dismissal-but rather arguedstrongly for Freda's retention.At the hearing Bohon,Sisson,and Armes all referred atlength to various episodes where Freda had emitted loud"whoops" at breaktimes or at the end of the day, whereFreda had yelled "Hey Grouchy" to Sisson across theroom, where Freda had scattered dust and lint around thearea by dusting off the lamps with an airhose, where Fredawith a shout had transformed a float into a scooter as sheleft the department at the end of the day, and, of course,her loud and preemptory order to Armes to get over tohelp Sharon. Also, on ordersfrom Sissonor Bohon, Armeshad on a couple of occasions in the preceding 2 weeksspoken to Freda and Sharon about talking a bit too much.The evidenceleavesno doubt but that Freda liked to talk,was as described a "showoff," was uninhibited and acomplete extrovert.But Respondent's evidence proved that none of theabove particularized incidents referred to had occurred inthe period of a month or more prior to her dischargeexcept, perhaps, the incident of Freda's preemptory ordertoArmes which Bohon had noted on the writtenreprimand as having occurred on January 2 "approximate-ly."Hence it is clear that none of the episodes to whichRespondent referred had "interfered with the work ofothers" for a month or so before Freda's discharge and,besides, the interference from these related incidents wouldhave been minimal-even disregarding the fact that theymight even have helped morale. Quite obviously there wasmore involved in this discharge than either Sisson orBohon told Freda.Itwas about this time that Respondent began tallying upthe possible election result. Admittedly Bohon mentallycomputed the votes using such objective standards as thewarmth of an employee's greeting and whether theemployee's eyes rose or fell upon his approach, etc., todetermine that individual employee's probable vote in theelection. But the evidence proved that Bohon did not relyexclusively on the above objective criteria because heasked at least one utility man, Kennedy, how each of theeight employees under him would vote and discussed thepossibilities of the upcoming vote with Sisson19 who, withHeaton, figured the election to be a 38-38 tie, a remarkablyaccurate poll as events turned out, which, of course, hadnecessitated an equally accurate determination of thepreference of each individual employee. In fact Bohoneven visited Trubie Graham in the hospital after theaccident to get his opinion as to how his employees wouldvote.Hence,it is clear that Respondent was keeping a close19 Sisson testified that he "could not recall" if Bohon's inquiriesdescended to the preference of the individual employees. IROWE FURNITURE CORP. OF MISSOURI165and accurate tally of votes and knew that one vote mightdecide the election.Bohon disclaimed having any knowledge as to howFreda felt about the Union. With a young lady as friendlyand talkative as Respondent maintained the extrovertFreda to be, this is a surprising contention especially forone asinterested in the election results as Bohon and withall the "reports from the floor" he was receiving. Bohonwas not one to close his ears to information. In fact hesought it.This claim is even more surprising in Freda's casebecause Bohon had a direct pipeline to a definitivedetermination of Freda's preference through the Armes-Sharon Hafford carpool and babysitting arrangement.20Armes testified that he first learned of the Union justabout the time of the St. Louis meeting, no doubt at theutilitymen's meeting on January 19, and on the nextmorning asked Sharon during the drive to work if she knewanything about the Union. Naturally Sharon did and saidso.Whereupon, according to Armes who acknowledgedthat he personally,opposed the Union, he answered, "Well,Idon't know of [what] your opinionis onit, I have myopinion, we both have a right to think what we want, weare neighbors and friends and we will just not discuss itand that way we will remain neighbors and friends." Itappears from this revealing testimony that Armes some-how sensed that he and Sharon held divergent viewsregarding the Union. So, according to Armes, nothingfurther was ever said about the Union 21 But he also knewthat Freda and Sharon remained friends and hence did nothold divergent views on the Union.But, even accepting Armes' testimony at face value, withan employee as talkative as Respondent claimed Freda tobe and with as much research into the question of theemployees' preferences on the union matter as Bohon wasdoing on his own and with Trubie Graham, Sisson, andHeaton, among others, it would be a miracle if Bohon wasin the dark as to Freda's position. Consequently, I cannotcredit Bohon's denial of knowing that Freda was proumon.Then the reasons which both Bohon and Sisson gaveFreda for abruptly terminating her employment onFebruary 2 were obviously untrue,22 inapplicable oroutdated, at least on the day of the discharge because thatday, acting upon direct orders from Armes, Freda wascaring for the ailing Sharon largely in the restroom whereshe could not have been interfering with the work of otherson the floor. Furthermore the other specific objectionableconduct referred to all was a month or more in the past.With, a tight representation election coming up whereevery vote is going to count, it is dangerous for anemployer who does not want a union in the plant to allow atalkative, showoff, extrovert to spend too much timetalking in the restrooms-even though she may be under20Each day'utilityman Armes drove Sharon to and from work and Mrs.Armes babysatthe Hafford children.21Neitherside called Sharon as a witness.22 SeeShattuck Denn Mining'Corporationv. N L.RB.,362 F.2d 466 (C.A.9, 1966).23 Jarrell testified that on this occasion he was called to Sisson's officeand asked about a prospective employee who had listed Jarrell as areference.24Gilton alreadyknew from previous conversations about the Unionorders to tend a sick fellow employee. Extroverts have atendency to be leadersand influence people on issues.When consideredas an integralpart of the whole, thedischarge of Freda on February 2 fits into the pattern ofthe other discharges during this period and convinces methat Bohon discharged Freda Dunning on February 2because he knew, or suspected, that she was prounion andmight lead others to vote for the Union in violation ofSection 8(a)(1) and (3) of the Act.I so find.4.Discharge of Ray GiltonOn November 18, 1970, Gilton began his employmentwithRespondent in the frame and spring departmentworking on a two-man operation where he was trained byutilityman Jerry Jett and floater Paul Jarrell. Giltonlearned the job in average time and worked at it, teamedwithJames(Tom) Parks, until about a week before hisdischarge on February 4 when Parks, who had been on theemployees'organizingcommittee, left Respondent's em-ploy in order to go to college. Upon Parks' departure,Jarrell began training new employee Gene Mohr to teamup with Gilton.Gilton executed a union authorization card on Decem-ber 14, attended the January 18union meeting,and alsodiscussed the need fora union inthe plant with his fellowemployees and Jarrell.Giltonwas absent a total of 4 days during hisemployment with Respondent and was late reporting forwork on occasion but had received no written or oralreprimands for those or other reasons. His personalrelationships with his fellow workers and supervisors wasgood.Gilton was absent on February 3 due to automobiletrouble.He reported back to work again on February 4 and wasagain working with Mohr and Jarrell. About 2:30 p.m. JettaskedGilton to work overtime that evening. Giltondemurred a bit because his car was still in the repair shopand he had arranged a 4 p.m. ride to the shop. Howeverwhen Jett suggested that he would drive Gilton to therepair shop, Gilton readily agreed to the overtime work.About an hour later Jarrell left the job and went toSisson's office and then returned to work.23Upon his return from the office Jarrell inquired of Giltonifhe were still for the Union. Gilton answered that hethought the Union could do more for him than theCompany and that the Company had had its chance sothat he was going to give the Union its chance 24A few minutes thereafter Jarrell returned to Sisson'soffice.25About 3:45, after Jarrell had again returned to work, Jettappeared and told Gilton that Sisson wanted to see him inthe office.Upon his arrival in company with Jett, Sissonwith Jarrell that Jarrellfearedthat,ifthe Unionsucceeded,Respondentwould moveits plant backto Virginiaand, therefore, he was against theUnion.After first denying thatany such conversationtookplace,Jarrell testifiedthat "it waspossible" that he and Giltondiscussedthe Unionat this time.25 Jarrell testified that he went to Sisson's office on this occasion todiscoverforMohr whatMohr's wage rate was.Mohr had already workedfor Respondentfor abouta week at this time. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDtoldGilton that he was being discharged because he hadmissed too much work and because of his poor work.Gilton inquired if the discharge was caused by his unionactivities.Sissonanswered that the Union had nothing todo with it.26 Gilton then asked for his check but was toldthat he could only get that on payday, Friday. Then Giltonwarned Sisson that if Respondent "beat him out" of hisunemployment, he (Gilton) "wouldsee [Sisson]around."The session became heated on Gilton's part before hefinally departed about 4 p.m.Gilton returned to the plant about 5 p.m. He was mad.Seeing Jarrell,Gilton accused him of having "framed"Gilton by reporting his prounion sentiments to Sisson.Jarrelldenied the accusation.Gilton practicallywentberserk.He attempted to start a fight with Jarrell andthreatened "to get" Sisson and other of Respondent'sofficials if they "did him out" of his unemployment. AsGilton was leaving, Bohon who was present throughoutheard Gilton say, "I'll get everyone of you sons of bitchesand if you don't believe them [me?], you just ask over atFlorsheim."The others present heard much the same.After a considerable period of tension, Gilton finally leftthe plant with no physical damage done.As Jarrell left the plant on his way home, Giltonfollowed Jarrell's car in his own automobile until Jarrellmanaged to elude Gilton en route.Thus was Gilton discharged.As requested, Gilton received the following letter ofexplanation dated February 16 over the signature ofBohon:This is to advise that you were employed at our plantfrom November 19, 1970 until February 4, 1971, as aprobationary frame assembler.You were discharged on February 4, 1971 for havingfalsified your employment application,27 for an unac-ceptable attendance record, mediocre work performance, and unwillingness to work overtime as needed-all during your probationary period.Further,during the conversation leading to, and following yourdischarge, you created a dangerous situation by yourfoul language and threats to employees of the Compa-ny.Thus the testimony makes out a strong, clear case thatGilton was discrimmatorily discharged.Imake this finding despite the fact that Sisson testifiedthat he had no knowledge of Gilton's union sympathies.This denial comes with poor grace in the light of theintensive research which was being done on that subject byBohon,Sisson,Heaton,et al.and by a man who was expertenough on that subject to prophesy a tie election. I do notcredit the denial.Jarrell also denied having informed Sisson that Giltonwas still for the Union only a few minutes prior to thedischarge. But Jarrell also had originally denied havingtalked about the Union to Gilton in the short space of timebetween his two visits to Sisson but finally acknowledgedthat "it was possible" that he and Gilton had discussed theUnion in that short interval between visits.I therefore have no hesitation, despite these denials, in26 Sisson denied knowinganything about Gilton's union sympathies.27This is the firstmention of thisbasis for discharge.finding thatSissonand Respondent had knowledge thatGilton was in favor of the Union before the discharge onFebruary 4.At the exit interview Sisson informed Gilton that he wasbeing discharged because of his absences, tardiness, andpoor workmanship. However the evidence shows that onFebruary 3, the day Gilton was absent due to automobiletrouble, Bohon and Sisson had conferred about Gilton andhad decided against discharging him for those very samecauses.The only new element added on February 4 wasthe confirmation of Gilton's stand about the Union.But, on the other hand, Bohon contended that the realreason for ordering the discharge of Gilton was hisfalsification of his job application. He testified that earlyon the morning of February 4 he received an unsolicitedtelephone call from the manager of the Florsheim Shoeplant across the street informing him that that morningwhile bringing his wife to work at Respondent's plant, themanager had noted Giltongoinginto the plant to work.The manager then informed Bohon that Gilton hadpreviously worked at Florsheim and, when discharged, hadphysically beaten up the manager. This was news to Bohonbut it convinced him that Gilton was not the type ofemployee Respondent wanted. After the phone conversa-tionBohan checked Gilton's job application form anddiscovered thatGilton had omitted Florsheim as aprevious employer and had answered "No" to the questionas towhether the applicant had had trouble with any prioremployer. This, according to Bohon, decided him thatGilton had to be discharged. So, after that discovery, thatmorning Bohoncalled in Sissonand instructed him todischarge Gilton "at the end of the day" but to be sure tohave somebody with him atall timesduring the exitinterview with Gilton.Bohon admits that he didnot tell Sissonabout theFlorsheim telephone call or the falsified application priorto the discharge. He testified that the reason that heconcealed this information was to prevent Sisson fromgetting "nervous."Gilton corroborated the facts disclosed in this telephonecall and that he had deliberately falsified his job applica-tion. There is, however, no corroboration as to the date ofthis telephone call. The Florsheimmanager wasnot calledas a witness.There are a number of facts here which tend to refuteBohon's testimony of having received this unsolicitedtelephone call from Florsheim on the morning of February4.1.Bohon did not discharge Gilton immediately uponthe receipt of the Florsheim information and his check ofthe application form. If this information made Gilton asundesirable an employee as Bohon claimed, the normalthingwould seem to have been to have fired Giltonimmediately.2.Bohon did not tell Sisson, his secondin command,anything about the Florsheim information or the falsifiedjob application.Thisseems passing strange.Bohon'spurportedexcuse, i.e., that knowing these facts might makeSisson"nervous,"justifiestheuse of the expression ROWEFURNITURE CORP.OF MISSOURI167"poppycock." Bohon could have saved Sisson's nerves bydischarging Gilton himself. He had done so with others.3.Bohon specifically ordered Sisson to dischargeGilton "at the end of the day." This undue delay does notappear to fit thecrime as seenby Bohon.4.Bohon's instructionto Sisson that he should be surealways to have somebody present at the exit interview withGilton implies that Bohon feared the possibility ofviolence. However,Sissontestified that such an instructionwas not unusual. Some companies like to havewitnessesaround.5.Bohon and Sisson disagree on when the decision wasmade to discharge Gilton, with Sisson claiming that hemade the decision in the middle of the afternoon of]February 4.6.About 2:30 p.m. on that day, February 4, Gilton wasrequested by Jett to work overtime that evening. Thisestablished fact refutes both Bohon and Sisson because, ifSissonknew that Gilton was to be discharged "at the endof the day," or had made up his own mind to dischargeGilton that day, Gilton would hardly have been asked towork overtime. Respondent's answer, of course, would bethat it was Jett who made the request of Gilton and heknew nothing of the impending discharge. HoweverRespondent's evidence regarding the supervisory status ofutilitymen was that Sisson-not the utility man-selectedthe employees to work overtime. Once again Respondentwould like to walk on both sides of the street.7.By his admitted reticence Bohon permitted Sisson togive Giltonfalse reasonsfor his discharge, to wit, absences,tardiness, and poor workmanship, whereas the real reason,according to Bohon, the falsification of the application,was never mentioned to anyone. Of course, according toBohon, Sisson was ignorant of the real reason Bohon hadordered the discharge. But only the day before, February 3,Bohon and Sisson had allegedly talked over Gilton anddecided against firing him for the veryreasonsSisson gavefor the discharge at the exit interview.8.Even though Bohon was present at the 5 p.m. ruckus,Bohon never mentioned the Florsheim incident eventhough its disclosure would have shifted the onus toGilton, eliminated his charge of frameup against Jarrell,and probably stopped the whole incident. But tense as thesituationwas,Bohon did not say one word aboutFlorsheim.9.ButBohon's memory was vivid that, in order toprove the reality of the threats he was making, Gilton'sparting shot was, "If you don't believe me, ask them downatFlorsheim." This was the sole mention of Florsheimduring this whole incident. It appears to have brought theFlorsheim incident into this case.For the Florsheimmanagerto have first noted thatGilton was an employee of Respondent on this particularday,February 4, would have been pure coincidence,possible but not probable, particularly as his wife had beenworking for Respondent at least aslong asGilton had. Theodds against such a coincidence must be rather large. The28The record does not disclose what penalty, if any, was accessed andpaid after this plea.Sisson testified to another occasion when Gilton was at the bowling alleywatching while Sisson and Jarrell were bowling for Respondent's team Asto this Sisson testified, and I ordered it stricken, that Gilton was watchingodds in favor of Bohon's investigating Florsheim afterGilton's parting remark must be rated at about 100percent.For these reasons and because of the numerous gaps inRespondent's credibility throughout this hearing, I amconvinced, and therefore find, that the Florsheim incidentcame to light as a result of Gilton's 5 p.m. statement andnot prior to the discharge.Accordingly the facts require, and I find, that Gilton wasdischarged by Respondent on February 4 because of hisknown preference for union representation and in order todiscourage union membership and activity in violation ofSection 8(a)(1) and (3) of the Act.Unhappily that does not end this matter because I amsure that, if Respondent had filed a brief herein, it wouldargue that, even if Gilton were discriminatorily discharged,hisactionsand threats thereafter disqualify him forreinstatement.It is true that at the time of the discharge Giltonthreatened to "get" Jarrell and all the Respondent officialspresent in vulgar, profane language, that he followedJarrell's automobile as Jarrell left the plant, that some timeafter the interview Gilton ran into the Jarrell family at ashopping center, got into another fracas during which Mrs.Jarrell apparently was knocked down for which, whenJarrell swore out a warrant against him, Gilton pleadedguilty.28Gilton's threats at the time of his discharge and theindications he gave of an intent to make good on thosethreats thereafter are not to be condoned. Gilton was deadwrong.But, on the other hand, Respondent here is far frombeing without fault. It lied to Gilton. It gave Gilton goodcause to believe that it had indeed "framed" him.Respondent caused him to lose his livelihood in violationof the law and it provoked the whole incident. Up untilthat event the evidence proved that Gilton got along wellpersonally in the plant.Because of the time which has now elapsed since thatevent and because the hearing herein no doubt cleared theair bymaking each side more cognizant of the problems ofthe other, it seems reasonable to believe that there will beno repetition of the incident and, consequently, I feel thatthe usual remedy of reinstatement with backpay will beappropriate here.5.Ronnie RoachRonnie Roach was employed by Respondent on May 25,1970, and worked continuously thereafter exclusive of aperiod when he was absent from work due to an on-the-jobinjury in August. He returned to work permanently onSeptember 24.He signed a union authorization card on December 11,1970, and replaced Tom Parks on the employees'organiz-ing committee when Parks left for college.Roach originally had worked in the frame assemblythe match "withthe intention,I'm sure, with trying to start sometrouble."Factually, however,nothing happened except that one of the wives calledthe police. Thus thisincidentproved tobe more a case of nerves thananything else. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartment but, after his injury, became a spring installer.During his employment Roach received one writtenreprimand but was spoken to about his frequent tardiness.Roach had been afflicted with ulcerssincechildhoodwhich caused him to be absent occasionally or to have tosee adoctor. This physical ailment he had noted on his jobapplication form. But Bohon testified that he knew nothingabout it until called to his attention during the investiga-tion in this case.On January 21 Roach attended the St. Louis representa-tion hearing with fellow employees Robert Hasting andBlakeney. It was well known to Respondent's supervisorystaff that Hasting and Roach were the first two employeesto display union automobile stickers on their automo-biles.29About 3:50 p.m. on February 4 utility man Jett requestedthat Roach work overtime that evening. Roach demurredsaying that he had some important business to attend toand then, while Jett was still standing looking at him,Roach added, "Well, if you want to know what kind ofbusiness it is, it is going to a union meeting." Roachworked an hour overtime that night and was ordered toreport the next morning at 6:30 a.m., instead of the usualstarting time of 7:30 a.m., so as to get in another hour ofovertime work.On February 5 Roach reported as requested and workeduntil about 7:30 a.m. when he asked Jett for time offbecause of stomach cramps. About 10 minutes later afterJetthad apparently consulted with Sisson, Roach wasexcused from work.That afternoon Roach returned to the plant to pick uphis weekly paycheck. After some confusion as to who hadhis check, Sisson sent him to Don Green's office whereSisson wanted to talk to him. In Green's office Sisson toldRoach that Roach "had been missing too much work andthat he couldn't have it no more and that he was going tohave to let [Roach] go." Sisson also mentioned Roach'stardiness and said that he did not want any hard feelingsbetween them.Thus was Roach discharged.As requested, Respondent under date of February 16sent Roach the following letter explaining the cause of hisdischarge:This is to advise that you were employed at our plantfromMay 25, 1970, until February 5, 1971. Youworked as a frame assembler for 7 months, and as aspring installer for the remainder of your employment.You were discharged on February 5, 1971 for unwill-ingness to work overtime as needed, and for anunacceptable attendance record, having been absentfor 25 days, and tardy 27 days during the year 1970.After reprimands you made no improvement in 1971having been absent 4 days.The contentions raised in this letter require a look at therecord, to wit, Respondent's Exhibit 12 which is acompilation prepared by Respondent of Roach's attend-ance record throughout his employment. This record showsthat in 1970 Roach was absent a total of 26 days of which21 were due to an on-the-job injury, and he was tardy 31times running from 1 to 15 minutes each. This recordfurther shows that, after receiving a written reprimand onNovember 12, 1970, Roach left the plant once at 11:30a.m. for which there is a doctor's report in the file, was latetwice (once for 4 hours 15 minutes and the other for 4minutes) and was listed as "out" three times for 1 hour 22minutes, 1 hour 54 minutes, and on December 31 for 3hours 29 minutes.30 It was agreed that all Roach's absenceshad been "excused absences."The record further shows that for the year 1971 Roachwas absent three times which included January 21 whenRoach, as Respondent well knew, was in St. Louis for therepresentation hearing, and was never tardy. Roach'sattendance record was perfect from the date of the St.Louis meeting to about 8:30 on the morning of February 5when Respondent excused him because of illness. Laterthat day Respondent chose to discharge him.At the hearing Bohon conceded that there had beensome "improvement" in Roach's attendance during 1971despite his letter to the contrary.As for Roach's"unwillingnesstowork overtime asneeded," Roach acknowledged that during his period ofemployment he had objected to working overtime three orfour times.While Roach demurred to working overtime onFebruary 4 because, as he informed Jett, of "importantbusiness-a union committee meeting,"he not onlyworked the requested hour overtime on that day but alsoreported an hour early on February 5 for anotherrequested overtime. This tends to refute the contentioncontained in the February 16 letter.Hence when Respondent discharged Roach on theevening of February 5, Roach's attendance record hadbeen perfect for better than 2 weeks-until he becameillabout 7:30 that last morning-and, in addition, he hadworked an hour of overtime on both February 4 and 5. Onthe other hand, he was known to have been absent onunion business in St. Louis on January 21, was known tohave a union sticker displayed on his automobile, and haddemurred temporarily at working overtime on the daybefore his discharge because he preferred to attend a unioncommittee meeting.All the facts here lead but to the conclusion, which I herefind, thatRespondent dischargedRonnieRoach onFebruary 5, 1971, becausehe wasknown to be one of theleaders of the Union and in order to discourage unionmembership and activities among its employees in viola-tion of Section 8(a)(1) and (3) of the Act.6.CharlesMillicanCharlesMillican was employed by Respondent as adispatcher for the two assembly lines from the date of hishire in October 1970 until his discharge on February 19,1971.When Don Green, personnel manager, interviewedMillican at the time of his hire, Green noted that much ofMillican's prior employment had been in the State ofMichigan and inquired if those plants had been unionized,and then, after an affirmative answer, asked what Millican29Bohon had seen lots of these auto stickers. Heaton knew of six or3° These `buts" may have been for dental appointments whichseven cars with such stickers on them Sisson saw none.Respondent had arranged for Roach. ROWE FURNITURE CORP.OF MISSOURIthought ofunions.Milhcan's answer was noncommittal,somegood, some bad. Green thereupon explained thatRowe had no union and that things were different inPoplar Bluff than they were in Michigan. He also inquiredas to why Millican sought a job in Poplar Bluff and if hewould be permanent. Millican's answers apparently satis-fiedGreen so Millican was hired that day with Sissonexplaining his job to him.As the dispatcher it was Millican's job to supply the twoautomated assemblylineswith their 15 operators with allthe necessary frames and materials for them to turn outcompletely finished living room upholstered furniture atthe end of the line. This meant that Millican had to pushstacked frames on vehicular "floats" from the frame andspring department to the head of the automatedline.Hethen removed the frames from the float and put anindividual frame on a vehicle known as a "buck" whichwas attached to the line and automatically thereafter wenttoeach operator on that line. After completion thefurniture was removed from the buck by the cleaners andthe bucks returned to the head of the assembly line by anautomated drag line. In addition it was Millican's duty tosecurethe necessary covering, cotton, cardboard, orna-mental wood pieces etc. which would be used on each pieceof living room furniture. As was the case with all the menin that department Millican worked under the supervisionof Jack Heaton, Tom Bounds, and Oliver McMeans, theutility men.Millican learned his job in a normal period of time. Hisjob evaluation sheet indicates that he received one writtenreprimandwhich reads as follows: "You are beingreprimanded for not doing your job properly, not followingorders or instructions, and leaving your job area too often.S/ Jack Heaton 1-15-71.1131About a week prior to the aforementioned reprimandHeaton had ordered Millican to sort out some armcushions. When Millican told Heaton that he was too busy,did not have the time and, besides, that was not part of hisjob, Heaton retorted, "Any time I tell you to do anythingit's your job-so you will either do it or else I will send youhome." Millican and Heaton thereupon took the matter toSisson who listened to the story and then stated, "if hedon't have the time to do it he can't do it." SubsequentlyHeaton told Millican that he did not like people whocouldn't do what he told them right then and there withouthaving to make a big issue of it and taking it to the "bigboss."Millican acknowledged that his work had been criticizedthreeor fourtimesduring his employment. On oneoccasion about 2 months after Millican started work, thecleaners were slow returning bucks to the assembly line.Sissonnoting this told Millican to go help the cleaners ifthat ever happened again and he had time. Then a shorttimelaterHeaton criticized Millican for having gone andhelped the cleaners and being away from his work area toooften.Millican was confused.Also prior to his discharge Millican had been told to bemore careful while moving floats loaded with frames by the31Both Sisson and Heaton testified that Heaton administered thisreprimand on direct orders of Sisson.Sissonwas not present at the169frame and spring department to the assembly line so thatthese frames would not fall.Millican attended the February 18 union meeting atwhich time he secured a 15 inch by 4 inch unionautomobile sticker reading"Vote U. I. U. AFL-CIO"which he promptly placed on the back window of hisautomobile.The followingmorning,February 19, Millican drove hisautomobile so decorated into the employees parking lotand parked. Parking immediately behind him was anotherautomobile containing Jack Heaton and Oliver McMeanswho watched Millican leave the car and enter the plant.Just before noon that day no bucks were coming backfrom the cleaners. Heaton inquired why Millican did nothave enough"setups,"i.e.,frames on bucks, for theassembly line.Millican told him that no bucks werecoming back and asked Heaton to get him some.Heatonterminated the conversationby saying "Iwill see aboutthat after lunch."Soon after lunch Millican ran out ofbucks entirely and again requested Heaton to get himsome. The line began to run down for lack of bucks.Millican asked Heaton for permission to go home as hewas not feeling well. About 2 p.m. Heaton took Millican tosee Sisson.Sisson saidthatMillican wasnot keeping upwith production, was holding up too many people, and hethought"itwas time for us to part company." Millicanargued that he could not keep up production if he couldnot get bucks for setups.Sisson answered,"Well, that'syour job to make sure you keep bucks up there." Millicanreminded Sisson that, when he tried to get bucks, he hadreceived a written reprimand for doing it. Sissonreplied,"well, that's too bad" and handed Millican his check andasked Heaton to take him out of the plant.Under date of February 25 Respondent advised Millicanof the reasons for his discharge in the following letter:This is to advise you that you were employed at ourplant from October 12, 1970, to February 19, 1971.During this time you worked as a dispatcher, supplyingthe workers in department number 8 cover assembly.You were terminated for(1) Your refusal to obey orders.(2) Performing your work in a very careless manner.(3) Failure to keep up your work, thereby holding upa large number of workers-all after proper warningagainst such misconduct.One other thing occurred on the morning of February19.Sometime that morning while the trouble with thebucks was going on, Heaton ordered Millican to get acertain wood part. Millican answered that he did not havethe time at the moment but would when he could.Thereafter, according to Heaton, after giving Millican thisorder, he stood watching Millican and saw him go over tothe cutting area and start playing with an air hose. AfterwatchingMillicanplay "about"10minutes,Heatonthereupon went and complained about the trouble he washaving with Millicanto Sissonwho said that he "would goahead with it." According to Millican, after receiving theorder, he went to ask the cutter for some cotton which wasalso needed for the assembly line but had to wait therereprimand. 170DECISIONS OF NATIONALLABOR RELATIONS BOARDwhile Heaton and the cutter conversed during which timehe did examine the air hose which he claimed he had neverseen before. No doubt something of this nature occurredsometime that morning but not as either one of thesewitnesses testified. One thing is clear:Millican did not getthe wood part as ordered.According to Sisson's testimony, after Heaton's reporton the trouble he was having with Millican, Sisson went toBohon and they decided to discharge Millican thatafternoon. Sisson testified that he did not "remember" if heand Bohon discussed Millican's union sympathies duringthat conversation nor did Sisson "remember" if Heatonhad said anything to him about Millican's having a unionsticker on his car.32There is no doubt that Millican was not the perfectemployee. On occasion frames fell off the floats as he waspushing them to the assembly line. But the evidenceshowed that frames occasionally fell no matter who waspushing the floats, both before and after Millican's tenure.No doubt Millican did look at the air gun. But the Trouttcase indicates that this was a common practice throughoutthe plant. No doubt Millican did forget things and was onoccasion careless. But the perfect employee has not yetbeen born.So, taking Respondent's letter of February 25 at facevalue,Millican was discharged because he disobeyed theorders of Heaton, his utility man. This bears upon thequestion of the supervisory status of utility men andproves: (1) Utility men had the authority to give orderswhich were to be obeyed on pain of discharge, and (2)utilitymen had the authority to make effective recommen-dations for an employee's discharge.33Again taking Respondent's letter at face value, Millicanwas discharged for careless work and failure to keep up butthiscontention is contradicted by the 2-1/2 cents34automatic raise which Millican received just 3 days beforehis discharge. These raises were automatic if the employ-ee'swork was satisfactory. In this connection it must behere said that Respondent's credibility throughout thishearing left much to be desired.As was the pattern throughout this case, Millican wasdischarged within hours of the time that Heaton saw theunion sticker on his car. In Hasting's case the discrimina-tion began 2 days after his appearance in St. Louis. InTroutt's case it happened promptly upon Respondent'slearning that the Union was going to send a letterdemanding recognition. In Roach's case it followed withinhours-albeit the following day-of his expressed prefer-ence for attending a union meeting to working overtime--albeit that he had worked overtime twice in themeantime. In Gilton's case the retaliatory move occurredwithin minutes. In Aldridge's case it happened as soon asshe began to spend too much time in the restroom-albeitwhile nursing a fellow employee. Clearly Bohon had meantwhat he said about "nipping it in the bud."Accordingly Imust, and hereby do, find that onFebruary 19 Respondent discharged CharlesMillicanbecause of his suspected membership and known activities32 In fact, Sisson could not recall having ever seen a union automobilesticker.33 Sissontestified that he accepted Heaton's word regarding the allegedon behalf of the Union and in order to discourage suchmembership and activities among its employees in viola-tion of Section 8(a)(1) and (3) of the Act.D.Refusal To Bargain and Objections to theElectionAs heretofore found, on December 18, 1970, the Unionmade formal demand upon Respondent to recognize andbargain with the Union as the exclusive representative ofits employees in the appropriate unit together with an offerto permit a third party to determine the authenticity of theunion signed authorization cards as well as the majority.Respondent refused this request because of certainunspecified "information coming to our attention" whichallegedly convinced Respondent that the Union did notrepresent a majority.As of December 18, 49 of Respondent's 78 (includingutilitymen whom I have excluded from the unit assupervisors within the meaning of the Act) employees inthe appropriate unit. The authenticity of these cards wasnot questioned during the hearing. Hence, as of the time ofthe request, the Union was by law the exclusive representa-tive of the employees in the appropriate unit.After refusing this demand for recognition, Respondentused the time so created to engage in massive unfair laborpractices, including the discriminatory discharges of fouremployees, Aldridge, Gilton, Roach, and Millican, whowere all part of the appropriate unit at the time of theirdischarges, in an effort to destroy the Union's majority.For the same purpose Respondent made a continuingpublic display in its treatment of union leader RobertHasting of what employees could expect if they, continuedto support the Union. Thus Respondent's unfair laborpractices were both massive and continuous.As a result when the Board conducted its election onMarch 3, that election resulted in a 38-38 tie, ThroughRespondent's successful "downgrading," the eight utilitymen were permitted to vote in this election. The ballots ofthe four dischargees above mentioned were challenged andnot counted, awaiting the decision of a Trial Examiner.As these four dischargees were eligible voters at the timeof their discharges and have here been found to have beendiscriminatorily discharged in violation of the Act, Res-pondent's challenges to their ballots must be overruled.Contrary to the determination of the Regional Director,ithas also been found herein that Respondent's "utilitymen" were and are supervisors within the meaning of theAct and, therefore, not members of the appropriate unit oreligible to vote in the election.Respondent's massive unfair labor practices during thisperiod were intended to, and did, affect the results of theelection ofMarch 3. In addition I am convinced thatthrough those deliberate unfair labor practices Respondenthas made the possibility of holding a' free and fair electionin the near future an impossibility.Consequently I also believe that the expression of theemployees' desire for union representation as shown by thesigned authorization cards is a better indication of theirdisobedience and made no investigation thereof.34The evidence is unclear as to whether thislast raisewas 2-1/2 or 7-1/2cents. ROWE FURNITURE CORP.OF MISSOURI171desires in that regard than either the March 3 election oranother election in the future.The facts show that on December 18, 1970, Respondentrefused to bargain with the Union as the exclusiverepresentative of its employees in the appropriate unit inviolation of Section 8(a)(1) and (5) of the Act. Accordingly,Iwill order that Respondent, upon request, bargain withtheUnion as such exclusive representative of its employ-ees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.exclusive representative of its employees in regard towages, hours, working conditions, and grievances and, ifagreement is reached, to embody such agreement in awritten signed document.The appropriate unit is as follows:All production and maintenance employees at Respon-dent's Poplar Bluff,Missouri, plant, excluding over-the-road truckdrivers, office clericals, guards, professionalemployees and supervisors as defined in the Act includingutilitymen.35Because of the type of the unfair labor practices engagedin by Respondent, I sense an opposition by Respondent tothe policies of the Act in general and I deem it necessary toorder Respondent to cease and desist from in any mannerinfringing upon the rights guaranteed its employees inSection 7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record herein, I make the following:CONCLUSIONS OF LAWV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that theRespondent cease and desist therefrom and that it takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.Having found that Respondent discriminated in regardto the hire and tenure of employment of Richard G. TrouttonDecember 17, 1970, Freda Aldridge Dunning onFebruary 2, 1971, Ray Gilton on February 4, RonnieRoach on February 5, and Charles J. Millican on February19, 1971, because of their membership and activities onbehalf of the Union in violation of Section 8(a)(1) and (3)of the Act, I will recommend that Respondent offer each ofthem immediate and full reinstatement to his or her formerjob or, if that job no longer exists, to a substantiallyequivalentposition,without prejudice to his or herseniority or other rights and privileges and make eachwhole for any loss of pay he may have suffered by reasonof said discrimination against him on or after the date ofthe discrimination by payment to each of a sum of moneyequal to that which he would have earned from the date ofthe discrimination to the date of the offer of reinstatement,less the net earnings of each during such period inaccordance with the formula set forth in F.W. WoolworthCompany,90 NLRB 289, with interest thereon at 6 percentper annum,Having also found that Respondent has discriminated inregard to the conditions of employment of Robert Hastingfrom and after January 23, 1971, I will recommend thatRespondent cease and desist therefrom.Having also found that Respondent has refused tobargain in good faith with the Union in violation ofSection 8(a)(5) of the Act, I will order that Respondent,upon request, bargain in good faith with the Union as the35Based on far more complete evidence than the Regional Director had,Ihave concluded, contrary to the Regional Director's decision, that allutilitymen are supervisors within the meaning of the Act and, therefore,expressly excluded utility men from the appropriate unit.36 In the event no exceptions are filed as provided by Sec. 102.46 of the1.Upholsterers' International Union of North Ameri-ca,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure ofemployment of Richard G. Troutt on December 17, 1970,Freda Aldridge Dunning on February 2, Ray Gilton onFebruary 4, Ronnie Roach on February 5, and Charles J.Millican on February 19, 1971, and discriminating inregard to the conditions of employment of Robert Hastingon and after January 23, 1971, because of their unionmembership and activities on behalf of the Union and inorder to discourage such union membership and activities,Respondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act.3.By refusing to bargain collectively with the Union asthe majority representative of the majority of Respondent'semployees in the appropriate unit on and after December28, 1970, Respondent has refused to bargain in good faithwith the Union as such representative in violation ofSection 8(a)(1) and (5) of the Act.4.By interfering with, restraining, and coercing itsemployees in the rights guaranteed them in Section 7 of theAct,Respondent has interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 36ORDERRespondent, Rowe Furniture Corporation of Missouri,Rules and Regulationsof the National LaborRelationsBoard,the findings,conclusions,and recommended Orderherein shall,as provided in Sec.102 48 of theRules and Regulations,be adopted by theBoardand becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waivedfor allpurposes. 172DECISIONS OF NATIONALLABOR RELATIONS BOARDInc., Poplar Bluff, Missouri, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating in regard tothehire and tenure of employment or any term orcondition of employment of any of its employees becauseof their membership in or activities on behalf of the Unionor any other labor organization of their choice.(b) Refusing to bargain in good faith with Upholsterers'International Union of North America, AFL-CIO, as theexclusive representative of Respondent's employees in theappropriate unit which is:All production and maintenance employees at Respon-dent's Poplar Bluff, Missouri, plant, excluding over-the-road truckdrivers, office clericals, guards, professionalemployees and supervisors as defined in the Act includingall utility men.(c)In any manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer Richard D. Troutt, Freda Aldridge Dunning,Ray Gilton, Ronnie Roach, and Charles J. Millicanimmediate and full reinstatement to his or her former jobor, if that job no longer exists, to a substantially equivalentposition,without prejudice to his seniority or other rightsand privileges, and make each whole for any loss of pay hemay have suffered on and after the date of the discrimina-tion against him, by reason of such discrimination in themanner set forth in the section of this Decision entitled"The Remedy," with interest thereon at 6 percent perannum.(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after31 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."discharge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Upon request, bargain collectively in good faith withUpholsterers' InternationalUnion of North America,AFL-CIO, as the exclusive representative of Respondent'semployees in the aforefound appropriate unit with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employment and, if an under-standing is reached, embody same in a written signedagreement.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, as well as all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this recommended Order.(e) Post at its Poplar Bluff, Missouri, plant copies of theattached noticemarked "Appendix." 37 Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 14, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.38IT IS FURTHER RECOMMENDED that, unless Respondentnotifies said Regional Director within 20 days from thereceipt hereof that it will take the action here ordered, theBoard issue an order directing Respondent to take theaction here ordered.38 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 14, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith."